Citation Nr: 1130403	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  05-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for hypertension secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart disorder secondary to diabetes mellitus.

4.  Entitlement to service connection for a disorder manifested by numbness and tingling in the hands and feet secondary to diabetes mellitus.

5.  Entitlement to service connection for sexual dysfunction secondary to diabetes mellitus.

6.  Entitlement to service connection for a dental disorder secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2004 by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the issues on appeal was subsequently transferred to the Chicago, Illinois, VARO.  In November 2007, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record and the Veteran was provided a copy in February 2011.  The Board remanded the case for additional development in April 2009.  The requested development has been substantially completed.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues on appeal has been obtained.  

2.  Diabetes mellitus, to include as due to exposure to an herbicide agent, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Hypertension was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  A heart disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  A disorder manifested by numbness and tingling in the hands and feet was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

6.  Sexual dysfunction was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

7.  A dental disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, to include as due to exposure to an herbicide agent, was not incurred in or aggravated by active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active service, cardiovascular disease to include hypertension may not be presumed to have been so incurred or aggravated, and hypertension is not shown to be as a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  A heart disorder was not incurred in or aggravated by active service, cardiovascular disease may not be presumed to have been so incurred or aggravated, and a heart disorder is not shown to be as a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  A disorder manifested by numbness and tingling in the hands and feet was not incurred in or aggravated by active service, organic diseases of the nervous system may not be presumed to have been so incurred or aggravated, and numbness and tingling in the hands and feet are not shown to be as a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  Sexual dysfunction was not incurred in or aggravated by active service nor is it as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

6.  A dental disorder was not incurred in or aggravated by active service nor is it as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran by correspondence dated in January 2004, February 2004, and August 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in August 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available records include service treatment records, service personnel records, service pay records, service department determinations as to service in the Republic of Vietnam, service department determinations as to herbicide exposure, VA treatment and examination reports, private medical records, and statements and testimony in support of the claims.  

Service department reports dated in February 2004 and August 2010 found a search of records revealed no evidence the Veteran was exposed to herbicides during active service or that his service included visitation to the Republic of Vietnam.  Although pay records obtained and associated with the claims file indicate that in December 1969 the Veteran received pay for service in combat zone S-1, the report includes a handwritten notation indicating that this was not a Vietnam "APO."  The report does not indicate the Veteran received incentive or tax exempt pay during this period.  Service records show the Veteran's duties during service in Thailand involved transportation, vehicle operation, and motor pool supervisory activities.  A VA memorandum addressing service department reports indicating the use of herbicide agents in Thailand was associated with the claims file.  August 2010 information from the Air Force Historical Research Agency indicated that unit records from the 8th Transportation Squadron, Ubon Air Base dated from October 1968 to September 1969, and unit records from the 6280th Transportation Squadron at Takhli Air Base dated from July 1973 to August 1974 did not show any deployments or TDY of any personnel to South Vietnam.  A September 2010 VA memorandum found information required to corroborate the Veteran's Vietnam service or actual exposure to Agent Orange was unavailable.  The efforts taken to assist the Veteran were summarized.  It was further noted that the available evidence did not demonstrate the Veteran's service in Thailand indicated duties near the base perimeter and that records showing he received combat pay did not indicate service in or visitation to Vietnam.  In the absence of probative evidence to the contrary, the Board concurs with these determinations.  They are shown to be consistent with the service department determinations of record and with a reasonable interpretation of all of the evidence of record.  The Veteran's statements as to having visited the Republic of Vietnam during active service without additional corroborating evidence must be considered as lacking credibility for the purpose of this decision.  

A review of the record reveals that VA has taken reasonable efforts to assist the Veteran as to his claimed visits to Vietnam during active service and to determine whether he may have been exposed to herbicides during active service in Thailand.  These efforts substantially complied with the directives of the Board's April 2009 remand and with the appropriate development procedures under VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (hereinafter the "M21-1MR).  Records also show the Veteran did not respond to a June 2010 VA request for additional information concerning his claim of service in Vietnam.  In that letter the Veteran requested to submit additional information regarding the Veteran's claimed temporary duty in Vietnam while stationed at Ubon Air Base and at Takhli Air Base, Thailand, and was requested to provide specific information as to when, where, and how he was exposed to Agent Orange through his job in service (and outside of Vietnam).  In the correspondence dated in December 2010 he reported he had no other evidence to submit in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA regulations, however, provide that when a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655 (2010).  A review of the record shows the Veteran failed to report for a scheduled VA examination in October 2010.  There is no indication that he was not properly notified of that examination or that his failure to report was due to good cause.  Therefore, the claims must be adjudicated based upon the evidence of record.  The Board finds there has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection Claims
Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including diabetes mellitus, cardiovascular disease, hypertension, and organic diseases of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

VA regulations provide that certain disorders, including diabetes mellitus, associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

VA law also provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2010).

The following, however, will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. §  4.150, Diagnostic Code 9913 (2010).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are also eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c) (2010).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  Categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 also include veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161.

The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).


Factual Background and Analysis

Service treatment records are negative for complaint, treatment, or diagnosis for diabetes mellitus, hypertension, heart problems, numbness and tingling in the hands and feet, or sexual dysfunction.  Records show the Veteran was put on a restricted calorie diet due to obesity in January 1972.  Glucose tolerance test results dated in October 1974 are included in the record without indication of abnormality.  The Veteran's March 1979 separation examination report revealed no abnormalities of the endocrine system, heart, vascular system, or upper or lower extremities.  

Private medical records dated in February 1995 noted a new onset of diabetes mellitus and hypertension.  Subsequent VA and private treatment records include diagnoses of diabetes mellitus, hypertension, and erectile dysfunction without opinion as to etiology.  

In statements and testimony in support of his claim the Veteran asserted, in essence, that he had diabetes mellitus as a result of exposure to herbicides and that he had hypertension, heart problems, numbness and tingling in the hands and feet, sexual dysfunction, and dental conditions as a result of his diabetes mellitus.  He reported that he had served in Thailand as a driver and transportation supervisor, but that he had temporary duty assignments in Vietnam in 1969 and in 1974.  He also stated he had reenlisted while in Vietnam.  He testified that during active service he was placed on a 1200 calorie diet plan and told he was borderline diabetic.  He stated he had experienced symptoms including weight gain, numbness, urinary frequency, and excessive thirst in service.  He reported he was first given pills for diabetes in the 1980's and that all his teeth had been removed because of his diabetes.

Based upon the evidence of record, the Board finds diabetes mellitus, to include as due to exposure to an herbicide agent, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is also no evidence of hypertension, heart problems, numbness and tingling in the hands and feet, sexual dysfunction, or a dental disability for VA compensation purposes during active service or as a result of an established event, injury, or disease during active service.  Service department reports indicate the Veteran had service in Thailand with no indication of duty or visitation to the Republic of Vietnam nor actual herbicide agent exposure.  The Board finds the probative evidence of record does not show he either visited Vietnam or was otherwise actually exposed to an herbicide agent during active service.  The Veteran's statements as to having visited the Republic of Vietnam during active service, for the purpose of this decision, are not credible evidence.  He is also not shown by the evidence of record to have had engaged in duties during service in Thailand which under information available in the M21-1MR may have resulted in exposure to herbicides.  The medical evidence of record demonstrates a new onset of diabetes and hypertension in 1995.  Therefore, the Board finds presumptive service connection is not warranted.

The Board notes that the evidence of record also raises the issue of direct service connection.  In fact, the Veteran testified that during active service he was placed on a 1200 calorie diet and that he had experienced symptoms including weight gain, numbness, urinary frequency, and excessive thirst.  There is no competent evidence, however, relating these matters to diabetes mellitus nor to the other disorders at issue.  The Veteran's reports that he experienced numbness, urinary frequency, and excessive thirst during service and that he was first treated for diabetes in the 1980's are not supported by any other evidence of record and, in fact, are contrary to contemporaneous records during the timeframe in question.  They are also inconsistent with the medical evidence demonstrating a new onset of diabetes in 1995.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he is not shown to have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board notes that service treatment records show the Veteran was placed on a 1200 calorie diet and that he had a weight gain during active service, but that the records indicate the reason for the diet was weight management.  Records also show a glucose tolerance test was performed in October 1974, but that there is no indication of a significant diagnosis having been provided at that time.  The Board finds the available record includes no evidence of treatment for diabetes nor diagnoses of diabetes mellitus or borderline diabetes either during active service or for many years after service.  The Federal Circuit has also held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, as noted in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as the fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan, 451 F.3d 1331.  The Board finds the silent service records, the normal separation examination, and the post-service medical reports documenting the Veteran's reports of symptomatology and together with the objective evidence of an onset of diabetes years after service are far more probative than a remote statement by the Veteran of in-service onset and continuity.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of symptoms related to diabetes are not credible and do not provide a basis to establish service connection.  The competent and probative evidence of record shows the Veteran's diabetes mellitus and hypertension had their onset in approximately 1995, many years after service.  Therefore, entitlement to direct service connection for diabetes mellitus is not warranted.  Consequently, secondary service connection for the other matters at issue is also not warranted.

As the Veteran failed without apparent good cause to report for a scheduled VA examination in October 2010, the present decision must be made based upon the evidence of record.  In the absence of competent evidence indicating the onset of diabetes mellitus during or within one year of active service or otherwise related to an established event, injury, or disease during active service, the Board finds the Veteran's claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.
















						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent, is denied.

Entitlement to service connection for hypertension secondary to diabetes mellitus is denied.

Entitlement to service connection for a heart disorder secondary to diabetes mellitus is denied.

Entitlement to service connection for a disorder manifested by numbness and tingling in the hands and feet secondary to diabetes mellitus is denied.

Entitlement to service connection for sexual dysfunction secondary to diabetes mellitus is denied.

Entitlement to service connection for a dental disorder secondary to diabetes mellitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


